732 N.W.2d 529 (2007)
Randall L. ROSS, Plaintiff-Appellee,
v.
AUTO CLUB GROUP, Defendant-Appellant.
Docket No. 130917. COA No. 262167.
Supreme Court of Michigan.
June 15, 2007.
On March 7, 2007, the Court heard oral argument on the application for leave to appeal the January 3, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) what is the appropriate standard of review of a trial court's decision on whether to award attorney fees pursuant to MCL 500.3148(1), see Attard v. Citizens Ins. Co. of America, 237 Mich.App. 311, 316, 602 N.W.2d 633 (1999) (clear error); contrast Shanafelt v. Allstate Ins. Co., 217 Mich. App. 625, 634-635, 552 N.W.2d 671 (1996) (abuse of discretion); compare Sweebe v. Sweebe, 474 Mich. 151, 154, 712 N.W.2d 708 (2006) (waiver is a mixed question of law and fact); Herald Co., Inc. v. Eastern Mich. Univ. Bd. of Regents, 475 Mich. 463, 471-472, 719 N.W.2d 19 (2006) ("the clear error standard has historically been applied when reviewing a trial court's factual findings whereas the abuse of discretion standard is applied when reviewing matters left to the trial court's discretion"; any inherent "legal determinations are reviewed under a de novo standard"); (2) what is the appropriate method of determining *530 whether a claimant is entitled to work loss benefits pursuant to MCL 500.3107(1)(b) for loss of income where the claimant is the sole shareholder and employee of a subchapter S corporation, 26 USC 1361 et seq.; (3) in evaluating the claimant's work loss claim, what is the relevance, if any, of (a) the subchapter S corporation's profit or loss, and (b) the wages the sole shareholder reports to the federal government for income tax purposes; and (4) when an insurer refuses or delays payment of benefits, is a rebuttable presumption that the refusal or delay was unreasonable (see Combs v. Commercial Carriers, Inc., 117 Mich.App. 67, 73, 323 N.W.2d 596 (1982)) consistent with the language of MCL 500.3148(1)?
The Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., and any interested section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
MARILYN J. KELLY, J., would deny leave to appeal.